Ettgg, J.
This is a suit in equity for an accounting between partners. The Superior Court entered a decree in favor of the *269plaintiff, in accordance with the findings of the master’s report, from which the defendant appealed.
1. The defendant first argues that as the bill contains no charges of fraud or mistake in certain divisions of profits had between the partners, it was not open to the plaintiff to ask for an examination of all the partnership accounts. The principle which the defendant invokes has no application, because a judge of the Superior Court heard the issue as to whether there had been an accounting between the partners or an account stated, and found that there had been no such accounting or account stated, and thereupon referred the case to a master. The master also found, if the question was open to him, to the same effect.
2. The plaintiff testified respecting certain transactions occurring on December 23,1905, that “ everything was then supposed to be squared up to January 1,1906.” The defendant contends that this required a finding that there was an account stated between the parties. From other facts found by the master, it was obvious that no such finding was warranted, even if the language of the witness might in proper connection be susceptible of the construction contended for.
3. The defendant also asked for a ruling that the transaction of December 23 had the effect of taking the cases there mentioned and discussed out of the partnership agreement. It is too obvious to require discussion that upon the facts found by the master no such interpretation of the transaction was required.
4. The defendant excepted to a ruling that the decision of the judge of the Superior Court to the effect that there had been no accounting or account stated between the parties was binding upon the master. The memorandum of the judge of the Superior Court makes it plain that he heard and decided finally the issue raised by the answer respecting that subject. Even if he did not, the finding of the master concluded it adversely to the defendant.
The other exceptions taken by the defendant have not been argued, and are treated as waived.
The appeal appears to be frivolous, and double costs are therefore awarded against the defendant, and interest at the rate of twelve per cent per annum upon the amount found due from the *270defendant to the plaintiff from the date of the entry of the final decree. The final decree is to be so modified as to include the costs and interest hereby awarded, and as modified is affirmed.

So ordered.